IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 13-180V
                                            Filed: May 9, 2014
                                          (Not to be published)

****************************
TYRONE A. PRINCE,                         *
                                          *     Stipulation; GBS; Flu Vaccine;
                    Petitioner,           *     Attorney’s Fees and Costs
              v.                          *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Anne Toale, Esq., Maglio, Christopher and Toale, Sarasota, FL, for petitioner.
Traci R. Patton, Esq., U.S. Dept. of Justice, Washington, D.C., for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Tyrone A. Prince [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on March 8, 2013. Petitioner alleges that he
suffered from Guillain-Barre Syndrome [“GBS”] that was caused in fact by a flu
vaccination he received on October 3, 2011. See Stipulation, filed May 9, 2014, at ¶¶ 2,
4. Further, petitioner alleges that he experienced residual effects of his injuries for more
than six months. Petition at 2. Respondent denies that the flu vaccine caused
petitioner to suffer GBS, or any other injury or condition. Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On May 9, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

        a. A lump sum of $85,000.00 in the form of a check payable to petitioner,
           Tyrone A. Prince. This amount represents compensation for all damages
           that would be available under § 300aa-15(a); and

        b. A lump sum of $13,154.99 in the form of a check payable jointly to
           petitioner and petitioner’s attorney, Anne C. Toale, of Maglio,
           Christopher & Toale, P.A., for attorneys’ fees and costs available under §
           300aa-15(e); and, in compliance with General Order #9, no out-of-pocket
           expenses were incurred by petitioner in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.